DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 11-19 are objected to because of the following informalities:  
With regard to claim 8, the claim recites “The process of claim 8”. As claim 8 cannot be dependent on itself, this appears to be a typographical error. The Examiner will consider that claim 8 is properly dependent from claim 1.
With regard to claims 11-19, the claims are indicated as being dependent from the wrong claims. Claim 11 is indicated as being dependent from claim 9, but clearly should be dependent from independent claim 10 instead. This same concept holds for all the claims, where each is a claim number off from the correct dependency based on the content of the claims. Thus, the Examiner will consider that claims 11-19 are dependent from claim 10, claim 11, claim 12, claim 13, claim 13, claim 10, claim 16, claim 16, and claim 16, respectively, for examination purposes.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 6 and 7, the claims recite “wherein the reaction occurs” However, claim 1 does not explicitly recite a reaction. Thus, the phrase “the reaction” lacks antecedent basis and is indefinite.
For purposes of examination the “reaction” is interpreted as the dehydrogenation which is considered to occur during the contacting step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S. Patent No. 11,168,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 2, and 7 of the Patent encompass the claims 1-9 of the instant application. 
Both the instant claims and claims 1, 2, and 7 of the Patent recite a process for dehydrogenating paraffins comprising contacting a metal oxide catalyst comprising an active component which is zinc, a catalyst support which is aluminum, silicon, titanium, or mixtures thereof, and a stabilizer which is cerium, dysprosium, erbium, europium, gadolinium, lanthanum, neodymium, praseodymium samarium, terbium, ytterbium, yttrium, tungsten, zirconium, or mixtures thereof with a paraffin having 2-8 carbon atoms in a fluidized bed or fixed bed swing reactor for a reaction period of 0.5 seconds to 10 minutes, a temperature of 500-800°C, and a pressure of 0.01 to 0.02 MPa. The claims of the Patent do not recite platinum or chromium, and thus the catalyst is considered to be free of platinum and chromium as claimed. While the Patent does not explicitly recite that the process includes propane or ethane and produces propylene or ethylene, because the Patent teaches paraffins having 2-8 carbon atoms, one of ordinary skill in the art would reasonably find it obvious to select ethane or propane from this list. Also, because the Patent recites that the process is dehydrogenation, one of ordinary skill in the art would understand that dehydrogenation of ethane or propane produces ethylene or propylene, respectively. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the claims 1, 2, and 7 of the Patent render obvious instant claims 1-9.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 11, 16, 17, and 18 of U.S. Patent No. 11,040,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent encompass the claims 1-9 of the instant application. 
Both the instant claims and the claims of the patent recite a process for dehydrogenating paraffins comprising contacting a metal oxide catalyst having an active catalyst component selected from the claimed metals, a catalyst support selected from the claimed metals, and a stabilizer selected from the claimed metals with a paraffin having 2-8 carbon atoms which can preferably be propane in a fluidized bed or fixed bed swing reactor for a reaction period of 0.5 seconds to 10 minutes, a temperature of 500-800°C, and a pressure of 0.01 to 0.02 MPa. Also, the Patent teaches that the catalyst comprises less than 100 ppm by weight of platinum or chromium. The catalyst being free from platinum or chromium would have 0 ppm. Thus, the range of the Patent overlaps the claimed range of free of platinum and chromium. While the Patent does not explicitly recite that the process produces propylene, because the Patent teaches propane as the feed, one of ordinary skill in the art would understand that dehydrogenation of propane produces propylene. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the claims of the Patent render obvious instant claims 1-9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossain et al. (US 2017/0233312).
With regard to claims 1 and 9, Hossain teaches a method for dehydrogenation of alkanes (paragraph [0002]) comprising contacting ethane (C2 paraffin) with a catalyst comprising niobium (active metal, instant claim 9), lanthanum (stabilizer), and aluminum oxide (support) (paragraph [0138]). Hossain further teaches that the contacting takes place for 10 seconds in the reactor (paragraph [0138]), which is within the range of about 0.05 seconds to about 10 minutes of instant claim 1. Hossain teaches that the catalyst has the formula VOx-Nb/La-γAl2O3 (paragraph [0138]). This catalyst is free of platinum and chromium as claimed. 
	With regard to claim 2, Hossain teaches that the reactor is a fluidized bed reactor (paragraph [0137]).
	With regard to claims 3-5, Hossain teaches that the alkane is ethane and the olefin is ethylene (paragraph [0138]).
	With regard to claim 6, Hossain teaches that the temperature is 550°C (paragraph [0138]), which is within the range of about 500 to about 800°C of instant claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2017/0233312).
With regard to claim 7, Hossain teaches that the performance of the dehydrogenation can be changed by adjusting conditions including pressure (paragraph [0093]). Thus, Hossain teaches that the pressure is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a pressure of about 0.01 MPa to about 0.02 MPa as claimed in instant claim 7, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2017/0233312) as applied to claim 1 above, and further in view of Luo et al. (US 2010/0236985).
With regard to claim 8, Hossain teaches that the reactor is a fluidized bed reactor (paragraph [0137]).
Hossain is silent with regard to introducing an inert diluent or steam. 
Luo teaches dehydrogenation of paraffins to olefins (paragraph [0002]) in a fluidized bed (paragraph [0047]). Luo further teaches that the paraffins or an inert diluent can be carrier fluids for the catalyst in the reactor (paragraph [0046]).Thus, Luo teaches that it is known to add an inert diluent to the fluidized bed reactor to fluidize the catalyst for the reaction.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an inert diluent to the process of Hossain as taught by Luo, because Hossain and Luo each teach paraffin dehydrogenation in a fluidized bed reactor, and Luo teaches that an inert diluent may be used as the carrier for the catalyst in the dehydrogenation reaction (paragraph [0046]). 
Claims 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2017/0233312) in view of Luo et al. (US 2010/0236985).
With regard to claims 10, 16, 17 and 19, Hossain teaches a method for dehydrogenation of alkanes (paragraph [0002]) comprising contacting the alkanes with a catalyst comprising niobium (active metal, instant claim 9), lanthanum (stabilizer), and aluminum oxide (support) (paragraphs [0016]-[0018]). Hossain further teaches that the alkane is preferably propane, n-butane, or isobutane (paragraph [0089]). Hossain teaches that the catalyst has the formula VOx-Nb/La-γAl2O3 (paragraph [0138]). This catalyst is free of platinum and chromium as claimed. 
Hossain does not specifically teach that the effluent comprises metal oxide catalyst fines, or that the catalyst is removed by contact with a wash fluid.
Luo teaches dehydrogenation of paraffins to olefins (paragraph [0002]) with a metal oxide catalyst (paragraph [0039]) in a fluidized bed reactor (paragraph [0047]). Luo further teaches that the product b) includes catalyst and product which are conveniently separated by c) cooling the catalyst and vaporous hydrocarbon (paragraph [0049]), where the cooling includes a conventional quenching unit (quench tower) (instant claim 16) for delivering a fluid which is oil (instant claim 19) to cool the catalyst and vaporous hydrocarbons (instant claim 17) (paragraph [0050]). Thus, Luo teaches that it is known and conventional to separate catalyst from hydrocarbon product of dehydrogenation in the presence of a metal oxide catalyst after dehydrogenation by contacting with a quench fluid (wash fluid) to produce a separated product stream and separated cooled catalyst.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the catalyst and product of Hossain by quenching as taught by Luo, because each of Luo and Hossain teaches a process for dehydrogenation of paraffins to produce olefins in a fluidized bed reactor with a metal oxide catalyst, and Luo teaches that the product comprises catalyst fines and that that quenching and filtration is a known method to separate catalyst from product after dehydrogenation in a similar reactor (paragraph [0050]).
Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2017/0233312) in view of Luo et al. (US 2010/0236985) as applied to claims 10 and 16 above, and further in view of Tallman et al. (US 7,011,740).
With regard to claims 11-13, Hossain in view of Luo teaches the method above, where the catalyst is contacted with the quench fluid and separated from the hydrocarbon product (Luo paragraphs [0049]-[0050]).
Hossain in view of Luo does not specify that the catalyst stream is converted into a slurry which is filtered to remove the fines.
Tallman teaches a method for recovering catalyst from a light effluent comprising gases (column 1, lines 6-7, Abstract). Tallman further teaches:
c) separating the catalyst fines from the effluent by contacting with a quench oil (column 2, line 55).
d) slurrying the fines recovered from the separation step (instant claim 11) (column 2, line 62).
e) continuously filtering catalyst fines from the slurry (instant claim 12), while a second filter in parallel with a first filter is in backflushing mode to remove the separated metal oxide catalyst fines (instant claim 13) (column 8, lines 4-20). Tallman also teaches that recovering a slurry of the catalyst fines in a quench oil and recovering the fines to then slurry them again can eliminate catalyst losses in the effluent gas (column 2, lines 18-20, 30-32, 38-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the catalyst fines into a slurry and perform continuous filtration as taught by Tallman for the filtration of Pan in view of Luo, in order to eliminate catalyst losses in the effluent gas (column 2, lines 18-20).
With regard to claim 14, Tallman further teaches that the filtration comprises periodically alternating the first and the second filters between filtration and backflushing modes (column 3, lines 8-10).
With regard to claim 15, Tallman further teaches that the catalyst fines are accumulated in a slurry drum (catalyst accumulator) (column 8, lines 7-8).
With regard to claim 18, Tallman further teaches continuously recirculating quench oil to the contacting step (column 2, lines 57-58) in a recirculation loop (column 3, line 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772